DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
Election/Restrictions
Claims 13-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/18/2020.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 05/14/2021 has been entered. Claims 1, 6, and 8 have been amended, claims 2-5 have been cancelled, and claim 19 is new. Claims 13-16 remain withdrawn.
	Accordingly, claims 1 and 6-19 are pending with 1, 6-12, and 17-19 under examination.

Interview on 05/20/2021
	As discussed in the pre-FAOM interview on 05/20/2021 (see interview summary mailed 05/25/2021), the applicant’s positions with regard to the claim interpretation have been fully considered in the current office action. However, the applicant’s interpretation/arguments are respectfully not found persuasive as they are not commensurate in scope with the claims. See “Response to Arguments” section below for greater detail regarding the interpretation.
Specification
The disclosure is objected to because of the following informalities: “vanadinium” on page 12, line 30 should be “vanadium”.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: “along a second axis an alloying component entity” should have a comma after “along a second axis”.  
Claim 19 is objected to because of the following informalities: “vanadinium” should be “vanadium”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-12, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the new limitation “the disc shape including a diameter that corresponds to the cross section of the interior of the furnace for casting…”. Claim 1 also states that the charge elements have a central opening. The central opening is interpreted to also have a circular shape based on Fig. 2 of the drawings, which means that the central opening also has a diameter. The limitation is indefinite because 1) there are two diameters, and it is unclear which of the two diameters are corresponding to the cross section of the furnace interior, and 2) the manner/relationship in which the intended diameter corresponds to the cross section of the interior of the furnace is unclear. For example, assuming the intended diameter is the outer diameter it is unclear if the outer diameter of the charge element(s) is the same size/shape of the furnace interior, or if the furnace interior is much larger than the outer diameter of the charge elements.
Claim 19 states that the impurities include “silicon, sulphur, titanium, vanadinium, aluminum, phosphorus, or carbon”. However, independent claim 1 states that silicon and carbon are “alloying components”, which is a mutually exclusive term from the term “impurities”. The claim is indefinite because in the case that silicon and/or carbon are included as alloying excluded/removed.
The remainder of the claims are rejected as being dependent on rejected independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (ES2285456T3; of record), in view of Buechel (NPL; “Making Scrap Metal Money from Sports Equipment”, 7 May 2014; of record), Extreme Training Equipment (NPL; “Weight Storage”, 29 August 2013, webpage archive; of record), and Chepel et al. (WO2003106717A1; of record).
	Regarding claim 1:
Fritz teaches a method for producing casting metal, such as molten steel [Abstract]. Fritz teaches that the invention relates to manufacturing steel castings [Page 1, Description, Paragraph 3], a casting being an object made into a desired shape. 
It is noted that the method “for preparing a charge for casting iron or steel” is a statement of intended use; if a prior art structure is capable of performing the intended use as recited in the In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (MPEP 2111.02 II). In the instant case, the “casting” taught by Fritz (which is a melted and subsequently solidified object made into a desired shape) meets the claimed “charge”.
 
Fritz teaches that alloying substances can be used as a raw material resource for Cr and Ni, for example, ferrochrome, ferronickel, Ni oxide, nickel hydroxide [Page 1, Description, Paragraph 3], which would result in a desired composition of the metal casting; although the alloying substances are not elemental Cr or Ni, using elemental Cr or Ni would be obvious in view of Cr or Ni being the above Cr and Ni compounds being converted and/or reduced to their elemental forms during the manufacturing process [Page 1, Description, Paragraph 3]. Cr and Ni compounds are only used (instead of elemental Cr/Ni) for cost savings [Page 2, first paragraph].
Fritz is silent regarding using plate charge elements with known compositions and dimensions by placing them on top of each other or placing an alloying component entity of a known composition in a central opening of the assembly of plate charge elements. Fritz is further silent regarding the plate charge elements being disc elements provided with a central opening, or that the disc elements are stacked on top of each other around a vertical guiding element so that the vertical guiding element extends through the holes.
Extreme Training Equipment (hereinafter “ETE”) teaches weight storage racks, wherein weight plates, which are disc elements with a central hole, are placed on top of each other [Page 2, Images 3-5; Page 3 Images 1-2].
Buechel teaches scrapping sports equipment made from metal, such as hand weights and bench press bars [Page 1] [Figure, bottom right].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elements of Fritz with those of ETE, Buechel, and Chepel. Fritz teaches using scrap metal for production of steel [Page 1, Description, Paragraph 4], which would motivate one to use the teachings of Buechel, of using scrap metal from metal weightlifting equipment such as metal weightlifting plates, such as those taught by ETE, who teaches that the disc weightlifting plates (with the central holes) may be stacked on top of each other around a vertical guiding element so that the vertical guiding element extends through the holes, in which the alloying elements taught by Chepel may be placed. Stacking plates is beneficial because the plates occupy the least amount of space in that configuration, while the vertical beam ensures the plates remain stacked together. With regard to the limitation of “the disc shape including a diameter that corresponds to the cross section of the interior of the furnace 

Regarding claim 7:
Fritz teaches that scrap is added in one or more stages of the process, especially with Cr or steel scrap alloyed with Cr and Ni, and if necessary, common metal carriers, in predetermined amounts [Page 7, paragraph 6]. The instantly claimed cartridge is a predetermined, known amount of a substance; thus the predetermined amount of alloying substance taught by Fritz is effectively synonymous with the term “cartridge”. This would necessarily result in an alloying component ratio, which under the broadest reasonable interpretation standard, meets the claimed “predetermined ratio”, even if a specific ratio has not been explicitly recited; it is further noted that the claim does not implicitly or explicitly define a specific desired alloying component ratio or range of ratios. Fritz teaches that Cr powder may be added [Page 8, paragraph 1], as well as powders containing Fe, Cr, and Ni, SiO2, fluorspar, bauxite, sand, Cr ore, Mn ore, Ni ore, Ni oxide, nickel hydroxide, powders, ash, calamine, depulid powders, sand, contaminated construction waste, domestic or industrial waste, waste substances [Page 12, d), e), f)],  many of 
Regarding claim 8:
Fritz does not teach that the alloying component is placed in a space which is left within the stack formed by the disc elements and which is made up by the central openings.
Chepel discloses a container with a vertical holder, wherein the container contains alloying elements [Figure 1], [Abstract]. The vertical holder and plate assembly is then immersed in a melt. Although Chepel discloses arranging the alloying constituents coaxially, it still would have been obvious to place them in a remainder of a space, such as the space left in the weightlifting plate arrangement taught by ETE. If the plates taught by ETE were used, the only space available for placing the alloying constituents would be inside of the central hole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elements of Fritz with those of ETE, Buechel, and Chepel. Fritz teaches using scrap metal for production of steel [Page 1, Description, Paragraph 4], which would motivate one to use the teachings of Buechel, of using scrap metal from metal weightlifting equipment such as metal weightlifting plates, such as those taught by ETE, who teaches that the disc weightlifting plates (with the central holes) may be stacked on top of each other around a vertical guiding element so that the vertical guiding element extends through the holes, in which the alloying elements taught by Chepel may be placed. Stacking plates is beneficial because the plates occupy the least amount of space in that configuration, while the vertical beam ensures the plates remain stacked together.
Regarding claim 11:

Regarding claim 12:
Fritz does not teach that the space which is left within the stack formed by the disc elements and which is made up by the central holes, is inside the tubular guiding element or lifting arm. 
ETE teaches that the weightlifting plate storage racks have a tubular guiding element [Page 2, Images 3-5; Page 3 Images 1-2]. The tubular guiding element, which goes through the central holes of the weightlifting plates, is hollow inside; the tops of the tubular guiding elements have caps on them [Page 2, Images 3-5; Page 3 Images 1-2]. Thus, the weightlifting plate storage racks taught by ETE have a space which is left within the stack, and the space is inside the tubular guiding element. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elements of Fritz with those of ETE, Buechel, and Chepel. Fritz teaches using scrap metal for production of steel [Page 1, Description, Paragraph 4], which would motivate one to use the teachings of Buechel, of using scrap metal from metal weightlifting equipment such as metal weightlifting plates, such as those taught by ETE, who teaches that the disc weightlifting plates (with the central holes) may be stacked on top of each .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (ES2285456T3; of record), in view of Buechel (NPL; “Making Scrap Metal Money from Sports Equipment”, 7 May 2014; of record), Extreme Training Equipment (NPL; “Weight Storage”, 29 August 2013, webpage archive; of record), hereinafter “ETE”, and Chepel et al. (WO2003106717A1; of record), as applied to claim 1 above, and further in view of Raitanen et al. (US 20040191026 A1, based on WO2002057698A1 disclosed in IDS; of record).
Regarding claim 6:
Fritz does not teach that the lower end of the vertical guiding element is fixed to a bottom element supporting the charge elements, constituting a lifting arm, by means of which the charge elements are placed in a furnace and in which the charge is melted.
ETE teaches weight storage racks, wherein weight plates, which are disc elements with a central hole, are placed on top of each other, and that the vertical guiding element is fixed to a bottom element which supports the weightlifting plates (charge elements) [Page 2, Images 3-5; Page 3, Images 1-2]. The lifting arm taught by ETE is the portion above the stacked metal plates [Page 2, Images 3-5; Page 3 Images 1-2], and has the same structure as the lifting arm described in the instant specification.
Raitanan teaches a method for conveying stacks of metallic sheets (1) into a melting furnace (2) chamber (14), by gripping the metallic sheets with a grapple element (10) [Abstract], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fritz with those of ETE and Raitanen. Doing so would allow for putting a stack of metal plates/sheets in a furnace, while avoiding strong blows to the furnace parts, and allowing the metal charge to melt slowly, avoiding great changes in temperature in the furnace [Raitanen, 0006].

Claims 9-10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (ES2285456T3; of record), in view of Buechel (NPL; “Making Scrap Metal Money from Sports Equipment”, 7 May 2014; of record), Extreme Training Equipment (NPL; “Weight Storage”, 29 August 2013, webpage archive; of record), hereinafter “ETE”, and Chepel et al. (WO2003106717A1; of record), as applied to claim 1 above, and further in view of Amtrak (NPL; Amtrak, “How Amtrak recycles more than 8,000 tons of materials each year”, http://blog.amtrak.com/2014/04/how-much-does-amtrak-recycle/, 2014 April 11; of record).
Regarding claim 9:
Fritz teaches that the method comprises the steps of creating a base melt [Page 5, Paragraph 2], removing impurities via a decarburization process [Page 5, Paragraph 4], incorporating alloying agents [Page 5, paragraph 3] (which would result in an alloy-containing impurities-free melt), and then casting in a continuous casting unit [Page 5, Paragraph 6]. 
Fritz is silent regarding casting the alloy-containing impurities-free melt into plate charge elements.

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the recyclable weightlifting plates taught by Buechel in view of ETE with the recyclable (and vertically stackable) train wheels taught by Amtrak as evidenced by ArcelorMittal. Doing so would allow for saving “tons of materials from landfills” [Amtrak, page 1].
Regarding claim 10:
Fritz teaches carrying out a decarburization process (a process which removes impurities) [Page 5, Paragraph 4], in a combined de-blowing blower converter [Page 9, Paragraph 2].
Regarding claim 17:
Fritz teaches that the method comprises the steps of creating a base melt [Page 5, Paragraph 2] and removing impurities via a decarburization process (a process which removes impurities) [Page 5, Paragraph 4], in a VOD (vacuum decarburization system) [Page 5, last paragraph] or combined de-blowing blower converter [Page 9, Paragraph 2], which both meet the claimed vacuum oxygen decarburization converter (VODC).
Regarding claim 19:
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (ES2285456T3; of record), in view of Buechel (NPL; “Making Scrap Metal Money from Sports Equipment”, 7 May 2014; of record), Extreme Training Equipment (NPL; “Weight Storage”, 29 August 2013, webpage archive; of record), hereinafter “ETE”, in view of Chepel et al. (WO2003106717A1; of record), and Amtrak (NPL; Amtrak, “How Amtrak recycles more than 8,000 tons of materials each year”, http://blog.amtrak.com/2014/04/how-much-does-amtrak-recycle/, 2014 April 11; of record), as applied to claim 9 above, and evidenced by ArcelorMittal (NPL; ArcelorMittal, “Railway Wheel-Sets, http://amepo.cz/en/article/railway-wheel-sets; 2014 September 14; of record).
Regarding claim 18:
Fritz, Buechel, ETE, and Chepel do not explicitly recite that the plate charge elements have a mass of 100-600 kg.
It is known in the art that typical weightlifting plates, such as the ones depicted in ETE, are about 45 lbs (~20kg), and that 100-600kg plates would behave in the same or substantially similar manner to the plates taught by ETE, because of the substantial similarity in composition, shape, and aspect ratio, which would affect the duration of melting. The ordinarily skilled artisan would therefore recognize that simply choosing a heavier plate would be obvious; a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Furthermore, Amtrak teaches recycling of used train wheels [Pages 1-3 and figures], which are stacked in a vertical arrangement. Train wheels are made of known metal (iron-based) compositions. Further, they can weigh up to 1000 kg [ArcelorMittal, page 2, “Rolled and cast solid wheels, composite (tyred) wheels], which overlaps with the instantly claimed range of 100-600kg. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to simply increase the weight of the plates taught by ETE to arrive at the instantly claimed weight range, or substitute (the recyclable weightlifting plates taught by Buechel in view of ETE with the recyclable (and vertically stackable) train wheels taught by Amtrak as evidenced ArcelorMittal. Doing so would allow for saving “tons of materials from landfills” [Amtrak, page 1].
Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive.

	The arguments are respectfully not found persuasive as they are not commensurate in scope with the claims:
The preamble of claim 1 currently states “A method for preparing a charge for casting iron or steel, wherein a charge containing raw materials for a casting can be melted into a melt of the charge and the melt of the charge cast into an object without needing to purify the melt of the charge or analyze and adjust the composition of the melt of the charge…”. Thus, the preamble of the claim uses the language “for casting” and “can be melted”, which are statements of intended use – the preamble does not positively require the charge to melted/cast, which appears to be consistent with the applicant’s provided interpretation that the claimed invention is generally directed to a method of producing a stack of disc-shaped ingots with an alloying component without melting the produced charge.
However, contrary to the applicant’s characterization of the claims, claim 1 also states in lines 4-6: “the method of forming the charge comprises providing in a furnace of a foundry for casting, plate charge elements…”. In view of the method including a step of placing the charge in a furnace of a foundry for casting, it is understood that the furnace does indeed melt the charge.
such that upon melting in the furnace for casting…the charge comprising the plate charge elements and the alloying components so assembled, a molten product is formed from the charge and the resulting melt of the charge can be further cast into the object without having to be purified including a metal and alloy composition that is formed including the metal containing compositions of the plate charge elements and the composition of the alloying component…”. Thus, unlike the preamble of the claim, upon which the applicant’s argument appears to be based, the remainder of the claim positively requires melting the charge, which is met by the above § 103 rejection and is contrary to the applicant’s arguments and position discussed during the 05/20/2021 interview.
	With regard to the applicant’s argument that one would not use weightlifting plates due to the size and composition (see paragraph bridging pages 7-8 of arguments), the claimed invention does not specify the size (other than the weight, in claim 18) or the composition of the charge, other than the charge being made of iron or steel (steel being iron + carbon) and at least one of a few conventional alloying constituents. This composition is met by Fritz and the remainder of references, which are all directed to iron or iron alloys such as steel. With further regard to the composition of weightlifting plates, recycling old weightlifting plates (which may have damage due to, for example, chipping, cracking, or scratches) to be used for the same purpose (new weightlifting plates) would not result in a “haphazard” composition, but rather the same or substantially identical composition (when alloying components are added) as the original plates. In addition, with regard to the “known metal and alloy composition”, it is known that weightlifting plates are made of iron or iron alloys such as steel. The applicant’s claims notably do not specify the composition of the claimed charge plates. Thus, the weightlifting plates meet 
The applicant’s argument that the wording “plate charge elements being made from a melt purified in a converter” also distinguishes the claimed subject matter from the other cited references (see second paragraph on page 8 of arguments) is respectfully not found persuasive. The broadest reasonable interpretation of “purified” is remove any amount (including an extremely small amount) of elements that are not iron (or iron and carbon, in the case of steel). Fritz teaches dephosphorization (removing impurities including phosphorus) in a converter (see last paragraph on page 24 to second paragraph on page 25), which meets the claimed “converter” limitation. With regard to the statements directed to the dimensions of the charge, and “the charge to be placed in the furnace is assembled of plate-like charge elements manufactured according to the dimensions of the melting furnace”, the claims are silent regarding the measurements of the charge or the furnace. The broadest reasonable interpretation of the charge size is only that the charge must be able to fit inside of the furnace in a manner that would cause the charge to melt inside of the furnace. For example, if the charge in claim 1 is 1 inch x 1 inch x 1 inch, and the furnace opening/chamber is 1 foot x 1 foot x 1 foot, it would meet the claim; alternatively, if the charge in claim 1 is 2 feet x 2 feet x 2 feet, and the furnace opening/chamber is 3 feet x 3 feet x 3 feet, the charge still would meet the claim. Although paragraph [0045] of the applicant’s specification specifies dimensions of a charge, it is improper to import claim limitations from the specification MPEP 2111.01 II. The applicant is suggested to incorporate the dimensions from paragraph [0045] into the claim(s).
With regard to the argument that there is no need to examine, analyze, or purify the charge during the melting process (see paragraph bridging pages 8-9 of arguments), this needing” to purify the melt (or “without having to be purified” on sixth line from the bottom of claim 1) is not synonymous with claiming that the melt is not purified or adjusted/analyzed. 
With regard to the statements directed to cost (see first paragraph on page 9 of arguments), the fact that a "combination would not be made by businessmen for economic reasons" does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility. In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983) (MPEP 2145 VII.).
With regard to the arguments directed to the precision of the final melt composition (see last paragraph on page 9 of arguments), as discussed above, the claims are completely silent regarding the precision of the final melt composition or desired purity levels of any of the specified substances.

With regard to the vertical guiding element argument (see second paragraph on page 10 of arguments), the rejection above describes the obviousness of placing the alloying component entity inside of the guiding element.
	With regard to the Amtrak reference (see third and fourth paragraphs on page 10 of arguments), the claims do not specify the characteristics of the furnace, such as the cross section, size, or shape – the only requirement is that the furnace must be capable of receiving the charge in a manner that would allow the charge to melt. The claims are silent regarding the charge elements being tailor-made, nor what constitutes being “tailor-made”.
	With regard to the argument that none of the cited references teach or suggest plate charge elements that are manufactured to fit to the interior of the furnace to efficiently utilize the interior space in the furnace (see first paragraph on page 11 of arguments), the claims do not specify the characteristics of the interior space of the furnace, nor what constitutes efficiently utilizing the interior space.
Citation of Pertinent Prior Art
Yanagimoto et al. (US 20020170700 A1) discloses a metal-casting method and apparatus for metals including iron and steel (Abstract). The cast ingots to be produced can be of a simple disk shape [0016], (Figs. 1-2) that have a plug 5 which serves as a portion of an inner wall of the mold (i.e. would form a hole in the center of the cast ingot).
	LaBate, II (US 5871687 A) discloses consumable recharging containers for re-introducing cooled molten metal having impurities into a furnace or vessel or producing molten metal; the containers are formed of consumable materials of compatible chemistry with the remelting of molten metal and can be used in single, multiple and central pour configurations (Abstract). FIG. 8 illustrates a modified consumable recharge box 50 having a flat interior bottom surface at 51. This allows some users to remove a cooled partial pour ingot 52 and stack it for future use as seen in FIG. 9 of the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731